United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3727
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Anthony M. Adams,                       *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 17, 2005
                                Filed: November 23, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Anthony Adams appeals the sentence the district court1 imposed after he
pleaded guilty to violating 21 U.S.C. § 841(a)(1) and (b)(1)(C) by distributing crack
cocaine and heroin and possessing heroin and cocaine with intent to distribute. For
reversal, Mr. Adams argues that the district court violated Blakely v. Washington,
542 U.S. 296 (2004), by calculating his base offense level using drug quantities from
uncharged and unadmitted conduct and by applying the career-offender Guideline,
which required a factual finding on the nature of his prior convictions. Mr. Adams

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
also argues the evidence does not support the drug quantities necessary for a base
offense level of 34.

       While Mr. Adams’s Blakely argument is valid with respect to the drug
quantities, see United States v. Engler, 422 F.3d 692, 696 (8th Cir. 2005) (court's use,
in context of mandatory Guidelines system, of drug quantities not found by jury or
admitted by defendant was error under United States v. Booker, 125 S. Ct. 738
(2005)), the error was harmless. The district court arrived at the same offense
level--34--for the alternative reason that Mr. Adams had the necessary prior
convictions to be a career offender, a conclusion the court could properly reach
without implicating the Sixth Amendment. See U.S.S.G. § 4B1.1(b) (offense levels
for career offenders); United States v. Marcussen, 403 F.3d 982, 984 (8th Cir. 2005)
(holding that district court, not jury, determines whether prior convictions subject
defendant to sentencing as career offender), cert. denied, 74 U.S.L.W. 3230 (U.S.
Oct. 11, 2005 (No. 05-6173)).

       The error in treating the Guidelines as mandatory was harmless as well. The
district court sentenced Mr. Adams at neither the top nor the bottom of the calculated
Guidelines range and did not indicate it would have imposed a more favorable
sentence under advisory Guidelines. See United States v. Perez-Ramirez, 415 F.3d
876, 878 (8th Cir. 2005) (finding error harmless where district court "left unused
some of its discretion to sentence [defendant] to a more favorable sentence under the
mandatory, pre-Booker guidelines"). We conclude that the sentence, which the court
based partly on Mr. Adams’s extensive criminal history, was not unreasonable. See
United States v. Shannon, 414 F.3d 921, 924 (8th Cir. 2005) (sentence was
reasonable with regard to 18 U.S.C. § 3553(a) factors that district court considered,
including criminal history).

      Accordingly, we affirm.
                     ______________________________

                                          -2-